Citation Nr: 1328420	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-07 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to 
November 1946.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, and Montgomery, Alabama.  Jurisdiction currently 
resides with the RO in Montgomery, Alabama.

The Veteran testified before the undersigned at a September 
2011 Video Conference hearing.  His testimony was limited to 
the issue of entitlement to service connection for a low 
back disability.  The hearing transcript is of record.  
During the course of this appeal, an additional issue became 
ripe for appellate review.  A different Veterans Law Judge 
took testimony on the issue of entitlement to an initial 
compensable rating for tinea cruris (claimed as skin rash).  
That issue will be addressed in a separate decision.  

In October 2011, September 2012 and May 2013, the Board 
remanded the Veteran's low back claim for further 
development by the originating agency.  The case is now 
ready for adjudication.

The Board has reviewed the Veteran's claims file and the 
record maintained in the Virtual VA paperless claims 
processing system.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A low back disability is not shown to be causally or 
etiologically related to any disease, injury, or incident 
during service, and arthritis did not manifest within one 
year of the Veteran's discharge from service.

CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 
5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  Specifically, a November 
2007 letter, sent prior to the initial February 2008 rating 
decision, advised the Veteran of the evidence and 
information necessary to substantiate his service connection 
claim, as well as his and VA's respective responsibilities 
in obtaining such evidence and information.  Additionally, 
such letter informed the Veteran of the evidence and 
information necessary to establish a disability rating and 
an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's available 
service records as well as post-service VA and private 
treatment records have been obtained and considered.  The 
Veteran has not identified any additional, outstanding 
records necessary to decide his pending appeal.  In this 
regard, the Board notes that the Veteran's service treatment 
records and most of his service personnel records are not 
available for review.  In November 2008, the Veteran was 
notified that there was a fire at the National Archives and 
Records Administration in July 1973.  The Veteran was 
requested to fill out and return the enclosed NA Form 13055.  
The Veteran returned this form in February 2009.  Later in 
February 2009, VA issued a Formal Finding on the 
Unavailability of Service Records after an extensive search.  
Additionally, in accordance with the Board's October 2011 
remand instructions, the AOJ attempted to obtain VA 
treatment records from the Chicago, Illinois, VA Medical 
Center dated from 1953 to 1995.  However, such records were 
reported as unavailable.  Therefore, the Board finds that VA 
has satisfied its duty to assist in obtaining all available 
records.

Additionally, the Veteran was afforded VA examinations in 
October 2012 and June 2013 in order to adjudicate his 
service connection claim.  In this regard, the Board notes 
that, while the October 2012 VA examination was deemed 
insufficient, as detailed below, the June 2013 VA included 
an opinion based on an interview with the Veteran, a review 
of the record, including the Veteran's conceded in-service 
injury, and a full examination.  Moreover, the examiner 
offered clear conclusions with supporting data as well as a 
reasoned medical explanation connecting the two.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical 
opinion ... must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions").  As such, the Board finds that the opinion 
proffered by the June 2013 VA examiner is sufficient to 
decide the Veteran's claim.

Therefore, as the Board remanded the Veteran's claim in May 
2013 in order to afford him an adequate VA examination and 
such has been substantially complied with, no further action 
is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty 
to assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran are to be avoided).  
VA has satisfied its duty to inform and assist the Veteran 
at every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceeding.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of his 
claim.

II.  Analysis

The Veteran contends that he currently suffers from a low 
back disability that is the result of his time in active 
duty service.  Specifically, he claims that in his capacity 
as a lineman for telephones and telegraphs in service, he 
attempted to put up a cross-arm of a telephone pole, which 
was very heavy and caused him to experience low back pain.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after 
discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without 
evidence of a current disability; in-service incurrence or 
aggravation of a disease or injury; and a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  However, the use of 
continuity of symptoms to establish service connection is 
limited only to those diseases listed at 38 C.F.R. 
§ 3.309(a) and does not apply to other disabilities which 
might be considered chronic from a medical standpoint.  See 
Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Where service records have been lost or destroyed through no 
fault of the Veteran, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit-of-
the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  It is noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence 
that may be favorable to the claimant.  See Russo v. Brown, 
9 Vet. App. 46 (1996).

The Veteran's available service records include his DD Form 
214, which indicates that his military occupational 
specialty was a lineman for telephones and telegraphs, and a 
September 1946 separation examination, which notes that the 
Veteran had no musculoskeletal defects at service 
separation, and is likewise silent for any back injury or 
complaints.

At the September 2011 Board hearing, the Veteran described 
an in-service back injury from putting up a cross arm for a 
telephone pole.  He testified that, after X-rays were taken 
of his back, a doctor diagnosed him with a muscle sprain.  
He was administered a heating pad and given pills, and 
missed about a week of work.  The Veteran stated that his 
low back pain has been continuous since service.  He further 
alleged that he sought treatment at a Chicago VA medical 
center in the years following service; however, a request 
for such records produced a negative reply.

The first documentation of medical treatment for the 
Veteran's low back is an August 2009 private MRI report, 
reflecting a diagnosis of severe lower lumbar spondylosis 
and moderate degenerative central spinal stenosis L2-L3.  
Other private medical records show complaints and treatment 
associated with the low back, but do not provide an etiology 
for the problem.  

In its September 2012 remand, the Board noted the Veteran's 
currently diagnosed back disability and that his military 
occupational specialty was a lineman for telephones and 
telegraphs.  Based on this evidence, the Board found that 
the Veteran's described back injury was consistent with his 
in-service duties as a lineman, and concluded that for 
purposes of this claim, the Veteran injured his back while 
attempting to raise a telephone pole cross arm in service.

In accordance with the remand, the Veteran was afforded a VA 
examination to determine the nature and etiology of his low 
back disability in October 2012.  The physician's assistant 
(PA) who conducted the examination diagnosed the Veteran 
with degenerative arthritis and degenerative disc disease, 
and opined that the condition was less likely than not 
related to service.  His rationale was that there were no 
military medical records available showing an injury in 
service, and that the only available evidence of an in-
service injury was the subjective report made by the Veteran 
during his Board hearing.  The PA also noted that the only 
objective evidence available came from the private doctors 
and the examination that he had just completed.  

In May 2013, the Board again remanded the claim on the basis 
that the October 2012 examination was insufficient, as the 
examiner failed to render an opinion which accepted the 
Board's finding that the Veteran's in-service back injury 
occurred.

Accordingly, in June 2013, the Veteran underwent another VA 
examination.   The examiner recounted the Veteran's in-
service back injury, and described that, since then, the 
Veteran reported having intermittent episodes of back pain 
associated with activities of daily living.  The examiner 
noted that "he specifically states that this would occur 
after lifting injuries after the service."  He went on to 
note the Veteran's post-service occupational history, which 
included "very physical activities for at least 20 years."

After conducting a physical examination of the Veteran, 
considering his lay statements and reviewing the claims 
file, the examiner opined that the Veteran's lumbar spine 
disability was less likely as not related to his service.

The examiner reasoned that the symptoms the Veteran 
experienced in service were due to a back sprain, which is a 
muscle/ligament condition.  This, he explained, "was based 
on the nature of the injury, the type of treatment he 
received and the residuals from the condition.  This type of 
condition is self limited and is not the same as his current 
(lumbar) spine condition." 

The examiner further explained:

His current (lumbar) spine condition is a form of 
arthritis, he has degeneration of the discs and 
the joints between the vertebral bodies and discs 
of the (lumbar) spine.  This diagnosis was made 
more than 50 years after the service.  The causes 
of the current (lumbar) spine condition is aging 
and also the cumulative damage over the years from 
the physical nature of his post service 
occupation.

In closing, the examiner cited multiple medical articles 
concerning spinal stenosis in support of his findings.

The Board has first considered whether service connection is 
warranted for a low back disability on a presumptive basis.  
However, the record fails to show that the Veteran 
manifested arthritis to a degree of 10 percent within the 
one year following his active duty service discharge in 
November 1946.  In particular, there is nothing in the 
Veteran's separation examination to indicate a low back 
disability had its onset during service or shortly after 
service.  Rather, the first medical evidence of a low back 
disability was over 60 years after the Veteran separated 
from service.  Similarly, such evidence weighs against the 
Veteran's allegations of continuity of symptomatology of low 
back pain since service.  As such, presumptive service 
connection, to include on the basis of continuity of 
symptomatology, is not warranted for a back disorder.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, 
supra.   

Next, the Board considers whether the Veteran's low back 
disability is directly related to service.  Here, the Board 
accords the June 2013 examination report significant 
probative value on the question of etiology, as it reflects 
an opinion based on a thorough review of the Veteran's 
medical records and provides a rationale which discusses the 
Veteran's assertions and pertinent medical history.  See 
Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 299-301 (2008) 
('the probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches.') 
quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); 
see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) 
('[A] medical opinion ... must support its conclusion with 
an analysis that the Board can consider and weigh against 
contrary opinions.').  As such, the Board accepts the VA 
examiner's opinion as being highly probative with respect to 
the Veteran's claim.  See Guerrieri v. Brown, 4 Vet. App. 
467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994) 
(noting that the credibility and weight to be attached to 
medical opinions are within the province of the Board as 
adjudicator).  There is no contrary competent evidence or 
opinion of record to refute the VA examiner's opinion, and 
neither the Veteran nor his representative has identified an 
existing opinion by a competent professional to support the 
claim. 

Furthermore, as for any direct assertions by the Veteran 
and/or his representative that there exists a medical 
relationship between the Veteran's low back disability and 
service, the Board finds that no such assertions provide 
persuasive evidence in support of the claim.  The matter of 
the etiology of the disability here at issue is within the 
province of trained professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As neither the Veteran nor 
his representative is shown to be other than a layperson 
without the appropriate training and expertise, neither is 
competent to render a probative (i.e., persuasive) opinion 
the medical matter upon which this claim turns.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson 
is generally not capable of opining on matters requiring 
medical knowledge').  Hence, the lay assertions of medical 
nexus have no probative value.  

Based on the foregoing, the claim for service connection for 
a low back disability must be denied.  In reaching the 
conclusion to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


